
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 60
        [EPA-HQ-OAR-2010-0873; FRL-9643-9]
        RIN 2060-AH23
        Quality Assurance Requirements for Continuous Opacity Monitoring Systems at Stationary Sources
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule; announcement of extension of comment period.
        
        
          SUMMARY:

          The EPA is extending the comment period for the proposed rule titled, “Quality Assurance Requirements for Continuous Opacity Monitoring Systems at Stationary Sources” that was published in the Federal Register on February 14, 2012. The proposed rule accompanied the direct final rule that was also published on February 14, 2012. The 30-day comment period in the proposed rule is scheduled to end on March 15, 2012. The extended comment period will close on April 30, 2012. The EPA is extending the comment period because of a request we received in a timely manner.
        
        
          DATES:
          The comment period for the proposed rule published February 14, 2012 (77 FR 8209), is extended. Comments must be received on or before April 30, 2012.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-HQ-OAR-2010-0873 by one of the following methods:
          • www.regulations.gov: Follow the on-line instructions for submitting comments.
          • Email: a-and-r-docket@epa.gov.
          
          • Fax: (202) 566-9744.
          • Mail: Attention Docket ID No. EPA-HQ-OAR-2010-0873, Environmental Protection Agency, Mailcode: 2822T, 1200 Pennsylvania Ave. NW., Washington, DC 20460.
          • Hand Delivery: The EPA Docket Center, EPA West Room 3334, 1301 Constitution Ave. NW., Washington, DC 20460. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information.
          
            Instructions: Direct your comments to Docket ID No. EPA-HQ-OAR-2010-0873. The EPA's policy is that all comments received will be included in the public docket without change and may be made available online at www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through www.regulations.gov or email. The www.regulations.gov Web site is an “anonymous access” system, which means the EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to the EPA without going through www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, the EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If the EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, the EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses. For additional instructions on submitting comments, go to the SUPPLEMENTARY INFORMATION section of this document or visit the EPA Docket Center homepage at http://www.epa.gov/epahome/dockets.htm.
            
          
          
            Docket: All documents in the docket are listed in the www.regulations.gov index. Although listed in the index, some information is not publicly available, e.g., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, will be publicly available only in hard copy. Publicly available docket materials are available either electronically in www.regulations.gov or in hard copy at the Procedure 3—Quality Assurance Requirements for Continuous Opacity Monitoring Systems at Stationary Sources Docket, EPA/DC, EPA West, Room 3334, 1301 Constitution Ave. NW., Washington, DC. The Docket Facility and Public Reading Room are open from 8:30 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Air Docket is (202) 566-1742, and the telephone number for the Public Reading Room is (202) 566-1744.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Ms. Lula H. Melton, U.S. EPA, Office of Air Quality Planning and Standards, Air Quality Assessment Division, Measurement Technology Group (Mail Code: E143-02), Research Triangle Park, NC 27711; telephone number: (919) 541-2910; fax number: (919) 541-0516; email address: melton.lula@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        A. What should I consider as I prepare my comments for EPA?
        1. Submitting CBI. Do not submit this information to the EPA through http://www.regulations.gov or email. Send or deliver information identified as CBI only to the following address: Roberto Morales, U.S. EPA, Office of Air Quality Planning and Standards, Mail Code C404-02, Research Triangle Park, NC 27711, telephone: (919) 541-0880, email: morales.roberto@epa.gov, Attention Docket ID No. EPA-HQ-OAR-2010-0873. Clearly mark any of the information that you claim to be CBI. For CBI information in a disk or CD-ROM that you mail to the EPA, mark the outside of the disk or CD-ROM as CBI and then identify electronically within the disk or CD-ROM the specific information that is claimed as CBI. In addition to one complete version of the comment that includes information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public docket. Information so marked will not be disclosed except in accordance with procedures set forth in 40 CFR part 2.
        2. Tips for Preparing Your Comments. When submitting comments, remember to:

        • Identify the rulemaking by docket number and other identifying information (subject heading, Federal Register date and page number).
        • Follow directions—The agency may ask you to respond to specific questions or organize comments by referencing a Code of Federal Regulations (CFR) part or section number.
        • Explain why you agree or disagree, suggest alternatives, and substitute language for your requested changes.
        • Describe any assumptions and provide any technical information and/or data that you used.
        • If you estimate potential costs or burdens, explain how you arrived at your estimate in sufficient detail to allow for it to be reproduced.
        • Provide specific examples to illustrate your concerns, and suggest alternatives.
        • Explain your views as clearly as possible, avoiding the use of profanity or personal threats.
        • Make sure to submit your comments by the comment period deadline identified.
        B. Where can I get a copy of this document?

        In addition to being available in the docket, an electronic copy of this document will also be available on the Worldwide Web (WWW) through the Technology Transfer Network (TTN). Following signature, a copy of this document will be posted on the TTN's policy and guidance page for newly proposed or promulgated rules at the following address: http://www.epa.gov/ttn/oarpg. The TTN provides information and technology exchange in various areas of air pollution control.
        
          Dated: March 1, 2012.
          Mary Eileen Henigin,
          Acting Director, Office of Air Quality Planning and Standards.
        
      
      [FR Doc. 2012-5642 Filed 3-7-12; 8:45 am]
      BILLING CODE 6560-50-P
    
  